PER CURIAM.
The appellant was found guilty, adjudicated, and sentenced for larceny of an automobile. On this appeal he urges that although the State proved him guilty of using the automobile without the consent of the owner, it did not prove him guilty of an intent to steal. He relies upon Flowers v. State, 106 Fla. 686, 143 So. 612 (1932).
In the Flowers case it was held that the explanation of the defendants was entirely plausible and reasonable and consistent with the innocence of each of them so far as the act of larceny was concerned. The evidence presented in Flowers v. State, supra, showed that neither defendant was present when the automobile was stolen and that they had merely been invited to ride in it.
The evidence in the present case includes, the admission of the defendant that he was the one who stole the car. The record contains no explanation of why he took the-car from Miami to Live Oak, Florida other than for the purpose of stealing it.
We hold that the judgment is supported', by the evidence.
Affirmed.